DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 8, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “the support structure”. However, such a limitation is improper as no “support structure” has been previously introduced. It is unclear if this “support structure” is intended to be a new, distinctive component whereby the use of the definite article “the” was in error and the “support structure” 
	Regarding Claim 8, Applicant recites limitations directed toward X-ray attenuation coefficients. However, these limitations are indefinite as the specification does not adequately set forth the standard by which these linear attenuation coefficients (not explicitly indicated as “linear” attenuation coefficients but understood to represent this particular measurement based upon the units of measurement being provided as inverse centimeters). Specifically, it is well understood that the linear attenuation coefficient for a given material will change dependent upon the energy of the incident electromagnetic radiation, e.g. 50keV, 100keV, 1MeV…etc. Even presuming, arguendo, that the standard is presumed to relate to X-rays incident to fluoroscopic guidance (as opposed to other utilities of X-ray radiation in the medical setting) it is well understood that fluoroscopes vary in their maximum rating and then also vary in actual/average output under that maximum rating – e.g. a 60keV fluoroscope will vary in output from as much as 15-60keV, whereby 60keV is merely exemplary to a particular fluoroscope, whereby fluoroscopes with max ratings as high as 20MeV are known. Only one exemplary material is provided (e.g. tungsten), but such a limitation cannot be considered exhaustive so as to provide a clear standard for measuring “X-ray attenuation coefficients” of “50 1/cm” without further direction.
	Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0052097 (“Petersen”).
Regarding Claim 1, Petersen discloses a device (Fig. 4) for guiding a supporting a stent delivery catheter and/or other catheters (Par. 37), the device comprising:
	A tubular guiding member (26) and an elongated positioning member (16) extending in a proximal direction beyond the tubular guiding member (see Fig. 3) for advancing and retracting the tubular guiding member in distal and proximal directions (Par. 47);
	Wherein the tubular guiding member comprises an inner tubular member (34) having an outer surface (i.e. the radially outward boundary), an elongate support member (32 – see Par. 42 re: “a braid [or] coil”) disposed along a helical path around the outer surface (see Fig. 3), a saddle member (42) at least partially encircling the inner tubular member at a location rearward of the elongate support member (see Fig. 3 – i.e. the saddle member is positioned proximally beyond the distal extent of the elongate support member), and an encapsulation later (30) overlaying the support structure and the inner tubular member (e.g. the tubular member, elongate support member, and saddle are overlaid by the encapsulation layer such that the encapsulation layer comprises the radially outer-most component) – the encapsulation layer being mechanically interlocked with and adhered to the elongate support member and the saddle member (Par. 42, 45 – Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0052097 (“Petersen”).
Regarding Claim 2, Petersen discloses that the encapsulation layer comprises “one or more polymers including any of those disclosed herein” (Par. 42) wherein such polymers include thermoplastic material species (Par. 74). In the instant case Petersen fails to explicitly disclose that the encapsulation layer material should be “from a sheet” or explicitly undergone the manufacturing processes of “having melted, mixed, and solidified during a reflow process” however Examiner submits that the method of manufacturing an article is not germane to the patentability of the device itself inasmuch the claimed device COULD be made via the recited method steps. In the instant case Examiner submits that the encapsulation later of Petersen is capable of having been formed from a sheet of material which has been permitted to melt, mix, and solidify during a reflow process to encapsulate the support member and saddle.
	In the instant case Petersen fails to explicitly disclose the thickness of the inner tubular member, the encapsulation layer, or the total wall thickness of the tubular guiding member. Petersen provides so degree of disclosure of the scale of the device by indicating it being proper for “intravascular use” for advancement through “a blood vessel such as the aorta” and “the ostium O of a (e.g. left and/or right) coronary artery” (Par. 37). Examiner must note that therefore the size of the article is understood to be a result effective variable, whereby the size/diameter of the device (including that of the constituent components) is understood to be varied dependent upon the size of the blood vessel to be accessed. Examiner notes that it is well understood that the human body (the device would logically be suited for veterinary applications as well based upon the understood overlap in physiology for numerous animal species and humans) is greatly varied in size and proportion whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the size of the device of Petersen to be suited for any of a wide variety of patients (both human and veterninary) varying in diameter suited to both small blood vessels (e.g. a neonate) and large blood vessels (e.g. an adult male suffering from acromegaly). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Petersen wherein the inner tubular member has a wall thickness less than 0.0015 inch, the encapsulation layer has a layer thickness less than 0.0020 inch, and the tubular guiding member has a total wall thickness less than 0.0030 inch – thereby only achieving the expected results of constructing a known device at a scale suited for any particular application within the specific diameter blood vessel of a specifically sized patient. It has been held that routine optimization of a result effective variable requires only routine and customary skill in the art, see particularly Smith v. Nichols, 88 US 112, 118-119 (1874) and that changes in size and proportion likewise requires only routine and customary skill in the art and cannot sustain patentability wherein there is no expressed criticality or unexpected results which extends it upon mere routine scaling of the apparatus, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
	Regarding Claim 3, Examiner submits that the particular scaling of the device as recited in Claim 3 is nothing more than an obvious design choice which would have been obvious to apply to the invention of Petersen to adapt the device to a particular patient having a particular blood vessel diameter in need of treatment via a particular catheter of particular size (see above), whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to the inner tubular member to have a wall thickness less than 0.0010 inch, the encapsulation layer to have a layer thickness less than 0.0017 inch, and the tubular guiding member to have a total wall thickness less than 0.0027 inch - see particularly Smith v. Nichols, 88 US 112, 118-119 (1874) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
	Regarding Claim 4, related to the rationale recited for Claim 3, Examiner submits that the instantly claimed dimensions merely demonstrate a routing scaling down of the device to adapt the invention of Petersen to increasingly smaller blood vessels of increasingly smaller patients and is therefore an obvious design choice which cannot sustain patentability.
	Regarding Claims 5-7, Examiner submits that the instantly claimed thickness ratios fail to define or distinguish over the invention of Petersen inasmuch as they represent merely a size/proportion relationship between the thicknesses of the various disclosed layers of Petersen that do not confer any unexpected benefit and merely present an arbitrarily defined ratio with no explanation as to why 18:1 is particularly important as a minimum value and furthermore presents no constrained upper bound to this ratio. Further narrowing of the claims fails to impart any specific ratio that is understood, in light of the instant disclosure, to be of any particular importance and merely conveys the need for a lumen of a specific diameter to accommodate a medical appliance of a particular diameter, wherein the wall thickness is a constraint of the material composition selected to practice the invention and the need to constrain the overall diameter of the device to a particular extent to ensure that it fits within the target vasculature. Examiner submits that the ordinary artisan would reasonably recognize and appreciate that the ratio between the inner diameter and the wall thickness should be, desirably, as high as possible in order to allow a maximum inner diameter to minimum outer diameter relationship – whereby the inner diameter is understood to permit receipt of articles and the outer diameter is understood to be constrained by the diameter of the blood vessel – see e.g. Petersen which demonstrates the known desirability of using thinner layers (see Par. 54) and the importance of the inner lumen diameter (Par. 41). The claimed unbounded ratio merely constitutes an obvious design choice setting forth a particular, incredibly broad standard that merely encompasses this concept of minimizing wall thickness to “desirabl[y] impact the profile of the guide extension catheter” (Par. 54 – Petersen) while providing an inner lumen suitably large so as to permit the receipt of a variety of medical tools (Par. 41 – Petersen).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0052097 (“Petersen”) as applied above, and further in view of U.S. Patent No. 5,667,499 (“Welch”) and U.S. Publication No. 2009/0240235 (“Murata”).
Regarding Claim 8, Petersen discloses that the elongate support member comprises a core portion comprising a core material (see Fig. 3 – 32 – note the crosshatching which defines this “core”). In the instant case Petersen fails to explicitly disclose that the core is provided with a jacket and that the core material is more radiopaque than the jack so as to define an x-ray attenuation coefficient greater than 50 1/cm such that it may serve as a radiographic marker of the device.
	However, Welch discloses a related catheter guiding device which like Petersen provides an elongate support member (28) to reinforce the tubular structure comprising a plurality of layers (14, 18) including a base layer (14) and an encapsulation layer (18). Welch discloses the elongate support member to comprise a core portion (30) composed of a metallic material such as “any metal wire” such as “stainless steel wire”, i.e. a highly radiopaque material  with a high X-ray attenuation coefficient (which depending upon what energy levels of X-rays are selected can have a linear attenuation coefficient greater than 50 1/cm for low energy X-rays) and a jacket portion (32) disposed about the core portion formed of a jacket material such as any suitable polymeric materials such as nylon or PEBA, i.e. a non-radiopaque material having a low X-ray attenuation coefficient. While Welch does not explicitly disclose the purpose of such a coating the ordinary artisan would recognize and appreciate any of a variety of beneficial properties which extend from such a coating including – improving biocompatibility, improving wear resistance between the support member and the overlaying/underlying tubular layers, improved bonding between the support member and overlaying/underlying tubular layers…etc. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the support member of the invention of Petersen of a metallic wire core with higher radiopacity having a polymeric jacket of lower radiopacity, as disclosed by Welch, in order to impart any of a variety of benefits which would have been immediately recognized by the ordinary artisan and convey only routine and expected results consistent with using a known reinforcing support member for a interventional catheter guiding device.
	Should Examiner’s arguments that “any metal wire” such as “stainless steel” should be considered sufficient to demonstrate an X-ray attenuation coefficient “greater than 50 1/cm” when no specific kinetic energy standard is provided for measuring the coefficient, the following is presented. As noted above, Welch indicates that the wire core can comprise “any metal”, whereby known species of “any metal” known to be useful for reinforcing wires in a catheter system include “tungsten” wires (see Murata – Par. 113). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the wire core of the modified elongate support member to comprise “tungsten”, as disclosed by Murata, thereby only achieving the expected results of selecting a known, suitable “any metal” species within the genus identified by the prior art (Welch). It has been found that selecting a known material for an art-recognized particular utility requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416. In the instant case, inasmuch as “tungsten” is specifically identified in the specification as a suitable material, it is presumed (absent evidence to the contrary) that a wire formed of “tungsten” will necessarily have “X-ray attenuation coefficients” greater than “50 1/cm”. 

Claim(s) 9-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0052097 (“Petersen”) in view of U.S. Patent No. 5,667,499 (“Welch”) and U.S. Publication No. 2009/0240235 (“Murata”) as applied above, and further in view of U.S. Publication No. 2008/0125752 (“Gunderson”).
Regarding Claim 9, Petersen discloses the invention substantially as claimed except that that the elongate support member is fixed via a distal or proximal “structure” comprising a “closed loop including a weld”. However, Welch discloses that wire cores of elongate support members can be “spot welded” together or through the use of “laser welding methods”, by which the weld body comprises jacket materials from a first part of the elongate support member and jacket material from a second part of the elongate support member, the materials having melted, mixed and solidified during a welding process (Col. 3, Ln. 62-65; Col. 3, Ln. 5-16). Welch however only discloses specifically a “spot weld” or generic “laser welding” without indicating that the fixation structure comprises “a closed loop”. However, Gunderson discloses a method for securing a reinforcing support member comprising a metallic wire which is secured at the distal end via a distal support structure comprising a closed loop (26) including a weld with a portion of the support member that extends around the outer surface of an inner tubular member, the weld comprising a weld body (see Fig. 2; Par. 24 – re: “weld bands or rings that circumscribe or otherwise go all the way around reinforcement member 22”).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to secure the modified reinforcement support member of Petersen to be secured at the distal and proximal ends via respective distal and proximal fixing structures each fixing structure comprising a closed loop including a weld and a portion of the elongate support member that extends around the outer surface of the inner tubular member (see Gunderson), the weld comprising a weld body, the weld body comprising jacket material from a first part of the elongate support member and jacket material from a second part of the elongate support member (see Welch), the materials having melted, mixed and solidified during a welding process thereby ensuring that the support member is adequately bonded to prevent separation and delamination of the support structure thereby disrupting the integrity of the device.
	Regarding Claim 10, Petersen discloses the invention substantially as claimed except that the saddle member comprises a “saddle interlocking portion” with the encapsulation layer comprising a “complementary interlocking portion” such that the respective interlocking portions form a “mechanically interlocking connection”. Rather Petersen discloses that the saddle may be secured via “welding, thermal bonding, adhesive bonding, or the like” (Par. 45) forms of mechanical bonds not comprising  complementary “interlocking” portions. However, Aman discloses a related interventional medical device where two components may be fixed together by either adhesives or other mechanical means including “a snap”, RE: complementary interlocking portions provided on the two structures to be fixed together (see Par. 17). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the saddle of Petersen to comprise a saddle interlocking portion with the encapsulation layer comprising a complementary interlocking portion such that the two interlocking portions engage with one another to form a mechanical interlock as an alternative to adhesive, see Aman, whereby two means of securement have been established by the prior art to be suitable alternatives to one another thereby achieving only predictable results of providing a generic interlocking connection in place of an adhesive connection.
	Regarding Claim 11, in the instant case Petersen, as modified by Aman, discloses the invention substantially as claimed except that the interlocking portions comprise “a plurality of lock features”. However, Examiner notes it is well established that merely duplicating the parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the interlocks of a plurality of cooperative lock features and not only a singular cooperative lock feature, thereby improving the securement by providing redundancy and spreading the securement over the circumferential extent of the saddle member thereby reducing the risk of separation under stress.
Regarding Claim 18, Petersen discloses the saddle member has a first end portion, a second end portion, and an intermediate part (see annotated figure below) extending along an arcuate path (defined by the circumference of the notch which separates the two end portions) between the first end portion and the second end portion, the first end portion being coupled to the second end portion by a coupling member (whereby the adhesive or weld securement between the saddle and the encapsulation layer is obvious to be replaced via an interlocking “coupling member” arrangement – see Aman above) of the encapsulation layer so that the coupling member and the saddle member form a ring structure encircling the inner tubular member (see generally Fig 3 – Petersen, wherein coupling of the saddle to the encapsulation layer has been modified to provide interlocking snap-fit coupling members).

    PNG
    media_image1.png
    403
    826
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/28/2021